UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2060


DAVID LOUIS WHITEHEAD,

                  Plaintiff – Appellant,

             v.

STRAYER UNIVERSITY; SOUTHEASTERN UNIVERSITY; HYATT              HOTEL
INC.; UNNAMED AKA INC. AND JANE DOE AND 1-25 DOES,

                  Defendants – Appellees.



                                No. 09-1154


DAVID LOUIS WHITEHEAD,

                  Plaintiff – Appellant,

             v.

STRAYER UNIVERSITY; SOUTHEASTERN UNIVERSITY; HYATT              HOTEL
INC.; UNNAMED AKA INC. AND JANE DOE AND 1-25 DOES,

                  Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00832-LMB-TCB)


Submitted:    August 26, 2009                 Decided:   September 2, 2009


Before MICHAEL, KING, and GREGORY Circuit Judges.
Affirmed by unpublished per curiam opinion.


David Louis Whitehead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               David    Whitehead    appeals     the    district      court’s    August

29, 2008, September 8, 2008 and September 11, 2008 orders.                            We

have     reviewed       the     record   and     find     no    reversible        error.

Accordingly,       we    deny    Whitehead’s       motion      for    appointment     of

counsel; deny Whitehead’s en banc request/motion to seize all

products       based    on    Whitehead’s       intellectual        properties;    deny

Whitehead’s motion for injunction relief to move Wall Street to

Richmond,      Virginia;      deny   Whitehead’s        July   2,     2009   motion   to

consolidate his eight pending appeals and affirm for the reasons

stated    by    the     district     court.       Whitehead      v.    Strayer     Univ.

No. 1:08-cv-00832-MB-TCB (E.D. Va. filed Aug. 29, 2008 & entered

Sept. 2, 2008; filed Sept. 8, 2009 & entered Sept. 9, 2008;

filed & entered Sept. 11, 2008).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                            3